Citation Nr: 1756821	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability, to include weakness.  

2.  Entitlement to service connection for a right upper extremity disability, to include weakness.

3.  Entitlement to service connection for a left lower extremity disability, to include weakness and foot drop.

4.  Entitlement to service connection for a right lower extremity disability, to include weakness and foot drop.  

5.  Entitlement to a disability rating in excess of 60 percent for ankylosing spondylitis of the lumbar spine.  

6.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or housebound status.  

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew the request in correspondence received by VA in March 2015.  

The Veteran filed claims of entitlement to service connection for weakness of the bilateral upper and lower extremities and bilateral foot drop.  The evidence demonstrates diagnoses related to the Veteran's claims such as abnormal range of motion of the upper extremities, arthritis of the knees and ankles, and lumbar radiculopathy.  Accordingly, the Board has recharacterized and broadened the claims of service connection to encompass all potential disorders which may be causing the symptoms claimed by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains contradicting evidence as to whether the Veteran has weakness of the bilateral upper and lower extremities.  Additionally, the record contains evidence of diagnoses related to the upper and lower extremities such as abnormal range of motion of the upper extremities, arthritis of the knees and ankles, and lumbar radiculopathy.  Accordingly, VA should provide the Veteran with an examination to clarify all diagnoses related to the upper and lower extremities, and the etiology of any such disorders, to include as secondary to service-connected ankylosing spondylitis of the lumbar spine.  

The record is unclear as to whether the Veteran has ankylosis of the entire spine, as the Veteran was not afforded a back examination during the period on appeal.  Furthermore, the record indicates the presence of symptoms such as blurry vision, gastrointestinal symptoms, dysphagia, limited breathing, and neurological symptoms, which may form the basis for finding unfavorable ankylosis.  However, it is unclear whether such symptoms are attributable to his lumbar spine disorder.  Accordingly, VA should provide the Veteran an examination to determine the current severity of his lumbar spine disability. 

The Board finds that the Veteran's claims of entitlement to SMC and automobile and adaptive equipment are inextricably intertwined with the claims on appeal, and will defer consideration of those matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board notes that the Veteran indicated that he is receiving private treatment from Dr. H.R., a neurologist at AnMed Health Medical Center.  Accordingly, the AOJ should request that the Veteran identify and authorize the release of any outstanding private medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records, specifically from March 2017 to present.  

2.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to the claims on appeal, including for Dr. H.R. at AnMed Health Medical Center.  Then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  

3.  After completing directives #1 and 2, schedule the Veteran with an appropriate examiner to determine the etiology of any diagnosed disorders of the bilateral upper and lower extremities.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the bilateral upper and lower extremities that are currently present (or present during the period of May 19, 2011, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  Specifically, the examiner should state whether the Veteran has weakness of the bilateral upper and lower extremities and/or foot drop on the right and/or left.  The Board also notes that the record contains diagnoses of lumbar radiculopathy and arthritis of the bilateral ankles and knees.  

b.  For all diagnosed disorders of the bilateral upper extremities, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service?  

c.  If arthritis of the upper extremities is diagnosed, is it at least as likely as not (50 percent or greater probability) that arthritis manifested to a compensable degree within one year of August 25, 1975?  

d.  For all diagnosed disorders of the bilateral upper extremities, is it at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected lumbar spine disability?  

e.  For all diagnosed disorders of the bilateral upper extremities, is it at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

f.  For all diagnosed disorders of the bilateral lower extremities, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service?  

g.  Whether it is at least as likely as not (50 percent or greater probability) that arthritis of the bilateral lower extremities manifested to a compensable degree within one year of August 25, 1975.  

h.  For all diagnosed disorders of the bilateral lower extremities, is it at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected lumbar spine disability?  

i.  For all diagnosed disorders of the bilateral lower extremities, is it at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner should consider and discuss the articles submitted by the Veteran in June 2013, as well as other relevant medical literature.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  After completing directives #1 and 2, schedule the Veteran with an appropriate examiner to assess the current severity of his lumbar spine disability.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Does the Veteran have ankylosis of the entire spine?  The examiner should consider and discuss whether pain effectively limits range of motion to such a degree that the Veteran's disability picture more closely approximates ankylosis of the entire spine.  

b.  If the examiner finds ankylosis of the entire spine, identify the presence of any of the following symptoms:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

5.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).



